﻿On behalf of my
Government and on my own behalf, allow me to
congratulate you, Mr. President, on your unanimous
election as President of the General Assembly at its fifty-
second session. Your election to this office bears testimony
to your commitment to the cause of international peace and
security. I am sure that with your guidance and wide
experience in international affairs, our work will record a
successful outcome. You can rest assured of my
delegation’s full support during your term of office.
I would also like to put on record our appreciation of
the manner in which your predecessor, Ambassador Razali
Ismail of Malaysia, presided over the deliberations of the
fifty-first session of the General Assembly. His
performance and innovative ideas will indeed help us tackle
the challenges before our Organization in the years to
come.
Let me pay a well-deserved tribute to the Secretary-
General of the United Nations, Mr. Kofi Annan, for his
leadership and the commitment to the ideals of international
peace and security demonstrated in his first year of office.
I wish him well and pledge our full support and cooperation
as he discharges his responsibilities in our Organization in
times of change.
Within two days, Mozambique will celebrate five
years of peace and stability. Looking back, albeit to see the
challenges we have encountered, our nation has, without a
doubt, made significant progress in its quest for the
consolidation of peace and tranquillity, democracy and
development, and we are determined further to pursue these
goals.
In the political sphere, we have succeeded in
creating an enabling environment in which political
discussions are being carried out positively both in
Parliament and by civil society at large. As we deepen
this positive experience within the framework of a
pluralistic society, there is broad consensus among all
Mozambicans that dialogue must continue to be the way
to overcome differences and to address the development
needs of our country. To this end, my Government will
spare no effort in order to ensure that Parliament
continues to function normally, for we believe that this
course of action remains a key factor for the consolidation
of peace, democracy and national reconciliation. The next
step will be to hold the country’s first municipal elections,
which will complement the process initiated in 1994 with
the holding of multi-party general elections.
The implementation of the structural adjustment
programme initiated in 1987 has indeed created an
attractive environment for private investment, both
domestic and foreign, which is gradually and steadily
leading the country to economic and social progress. It is
within this multidisciplinary and global action that
economic reforms are taking place, with results that are
already positive and tangible. Preliminary indications of
the performance of the economy during the first half of
1997 estimate that growth in gross domestic product will
reach about 7 per cent by the end of this year, a figure
which is higher than that originally forecast.
In speaking on this very important subject I would
like to underscore the high importance we attach to the
need for flexibility with respect to the implementation of
initiatives for debt relief and sustainability. My
Government is encouraged by recent indications from
international financial institutions concerning the
impending decision on the eligibility of Mozambique to
the Heavily Indebted Poor Countries Debt Initiative. I
would hope that once such a decision is made the time-
frame between the decision point and the completion
point might be as short as possible so as to have the
desired impact on the economy. Without far-reaching debt
relief measures, it will be virtually impossible for the
country to sustain the current growth and stabilization of
the economy. We hope that as soon as possible all least
developed countries may accede to the Initiative.
In this regard, my Government welcomes the recent
admission of Russia to both the Group of 8 and the Paris
Club. It is our hope that those steps will enable that
country to play a more active and constructive role in
matters related to debt forgiveness and relief, particularly
10


in relation to countries like Mozambique. For our part, we
will continue to undertake and deepen further our political
and economic reforms, as we have over the past 10 years,
with particular emphasis on the provision of basic health
care and education.
The rehabilitation of the economic and social fabrics,
especially in the rural areas, is seriously hampered by the
scourge of landmines. These horrible weapons have killed
and continue to kill and wound hundreds of innocent
citizens. With that in mind, at the fourth International
Conference of Non-Governmental Organizations on
Landmines, which met at Maputo in February of this year,
my Government approved a resolution that prohibits, with
immediate effect, the production, commercialization,
utilization and non-authorized transportation of anti-
personnel landmines in the territory of Mozambique.
My Government has been participating fully in the
negotiations within the framework of the Ottawa process.
In this respect, we welcome the results achieved at the
recently concluded Oslo Diplomatic Conference. We urge
all countries to heed the call of the peoples of the world
and to join the majority of nations in signing the
international treaty on the total ban of anti-personnel
landmines in December this year. We wish to launch a
vigorous appeal to the international community to ensure
that all the provisions of that treaty with respect to, inter
alia, the destruction of stockpiled anti-personnel mines and
those laid within minefields and in areas outside minefields,
and with respect to international cooperation and assistance,
are fully implemented.
In this respect, I wish to highlight the importance my
Government attaches to the question of assistance to victims
of landmines before, during and following mine clearance,
in order to ensure the early and safe return and resettlement
of displaced persons with a view to ensuring a speedy
resumption of economic activity, in particular in rural areas.
I would like to express our deep gratitude to those
countries and organizations that are providing generous
assistance in demining activities, and invite others to join
us in implementing our national demining programme.
In August this year, the Government and civil society
jointly launched a national campaign for the
commemoration of the fiftieth anniversary of the Universal
Declaration of Human Rights, which will take place on 10
December 1998. The Universal Declaration of Human
Rights, with which my country fully associates itself,
represents the commitment by all peoples of the world to
their faith in human dignity. The nationwide celebrations,
encompassing a variety of activities, will afford a unique
opportunity to all Mozambicans — and, indeed, to other
peoples elsewhere — to review and educate themselves
on such an important issue for mankind. It will be an
opportunity to underscore the importance of the non-
selectivity, indivisibility and universality of human rights.
Within that framework, my Government follows with
keen attention the progress being made in the Preparatory
Committee on the Establishment of an International
Criminal Court. The establishment of such a court, with
the purpose of bringing to justice individuals accused of
committing the most heinous crimes, is an important
contribution to the promotion of human rights and
fundamental freedoms. The court must be entrusted with
clear powers in order fully to discharge its mandate. In
particular, its competence and jurisdiction should be
clearly defined in conformity with its objectives and
taking into account the principle of complementarity.
In the African continent, we are participating in
discussions for the establishment of an African court of
human and peoples’ rights. It is our hope that the high-
level meeting scheduled for next year at Addis Ababa will
succeed in finding the needed consensus on all
outstanding issues pertaining to the court.
In the past 12 months, the issue of United Nations
reforms has gained new impetus with new developments
which have taken place quite recently. It is a fact that
there is a broad consensus with regard to the need for
such reforms. Nevertheless, in carrying them out it will be
important to find ways and means that will ensure that the
legitimate rights and aspirations of all Member States, and
in particular the developing countries, are safeguarded.
This is particularly relevant with respect to the proposals
for the enlargement of the Security Council.
Similarly, my Government has taken due note of and
welcomes the reform package presented by the Secretary-
General in his report entitled “Renewing the United
Nations: A Programme for Reform”. The report, the most
comprehensive and far-reaching ever produced in the
annals of the Organization, addresses vital elements that
require in-depth discussion by Member States.
As a country striving to strengthen peace and
security both within its borders and in the regional
context, as well as in the world as a whole, Mozambique
regards preventive diplomacy, peacekeeping and post-
conflict peace-building as important elements that must be
11


strengthened in the new international context. In this
connection, we are participating with other countries of the
region in joint efforts aimed at reinforcing our preparedness
for emergencies. We therefore encourage and support the
Secretary-General in his endeavours to enable the United
Nations to deploy peacekeeping operations rapidly.
In the field of human rights, I welcome the proposed
consolidation of the Office of the High Commissioner for
Human Rights and the Centre for Human Rights into a
single new Office of the United Nations High
Commissioner for Human Rights. I commend the Secretary-
General for this course of action, which is in line with the
sentiments expressed by Member States not only in the
General Assembly but also within the framework of the
Commission on Human Rights. The merging of the two
bodies will in fact eliminate the duplication of tasks and
expenditures and streamline the work of the new,
consolidated body.
On behalf of my Government, I wish to take this
opportunity to congratulate Mrs. Mary Robinson on her
assumption of the post of High Commissioner for Human
Rights. We pledge to her our full support, both within the
context of the Commission on Human Rights, of which
Mozambique is a member, and also within the context of
promoting human rights and fundamental freedoms
worldwide.
With respect to financing our Organization, I fully
agree with the Secretary-General that the current financial
crisis facing us
“is directly linked to the failure of ... Member States
to discharge their ... obligations regarding prompt and
full payment of assessed ... contributions”. [A/51/950,
para. 82]
We would really hope that the very same countries that so
far have failed to fulfil their treaty obligations, will this
time not only pay their dues but also assist the Secretary-
General by contributing to the proposed Revolving Credit
Fund.
I equally commend the proposed establishment of a
development account resulting from reductions in non-
programme costs over the next few years. We regard the
establishment of such an account as an important
contribution in addressing the economic and social needs of
developing countries on a more consistent and predictable
basis.
We also endorse the proposed establishment of the
post of Deputy Secretary-General within the framework
of strengthening the leadership capacity of the Secretariat.
The creation of a Strategic Planing Unit, in our
view, will further enhance the ability of the Secretary-
General to act in accordance with the provisions of the
Article 99 of the Charter. In the light of the new realities,
it is our firm belief that the information gathered by this
Unit will be brought to the attention not only of that body
but also of the General Assembly, in accordance with the
provisions of Articles 10 and 11 of the Charter.
As for the proposed establishment of the “UN
House” under a single United Nations flag, it is important
to ensure that the identity and the vast individual and
unique experience — as well as the expertise —
accumulated by the United Nations Development
Programme (UNDP), the United Nations Children’s Fund
(UNICEF) and the United Nations Population Fund
(UNFPA) are preserved. More significantly, the need for
decentralization and flexibility in decision-making at the
country level should be safeguarded and further enhanced
so as to ensure that everyone benefits from the proposed
consolidation. It is my Government’s hope that the new
arrangement will result in a united, cooperative and
coherent framework at the country level. The experience
of coordination of all of the United Nations programmes
and funds in Mozambique is positive and encouraging.
We have taken due note of the proposal for the
establishment of a ministerial-level commission to
examine possible changes in the Charter with a view to
preparing our Organization for the challenges of the next
century. Given the complexity of the issues to be looked
at, the commission should be established on the basis of
geographic representation, after adequate consultations,
and should be provided with clear and precise terms of
reference in order to guarantee that its views are universal
and as consensual as possible.
It is our hope that the proposed reforms — those
being implemented within the purview of the Secretary-
General, as well as the ones under discussion in the
Working Group — will result in greater focus of the
United Nations in the economic and social spheres. Now
that we have gathered consensus on an Agenda for
Development, we need to ensure that appropriate steps are
taken by a reformed, more efficient United Nations to
realize our goals.
12


The trends towards the establishment of regional and
continental blocs require deep cooperation and integrated
economies. Only combined unity of purpose and action can
lend greater leverage and capacity to negotiate and make
economies competitive for investment. This must be
complemented by political stability and an enabling
environment for domestic and foreign investment. We in
southern Africa are joining our efforts towards this goal
within the framework of the Southern African Development
Community (SADC).
These efforts will be further enhanced to a great extent
by the recently established Indian Ocean Rim-Association
for Regional Cooperation (IOR-ARC). The new
organization assembles a variety of countries from Asia and
Africa, plus Australia. Its fundamental principles include
the facilitation and promotion of economic cooperation,
bringing together representatives of government, business
and academia.
My Government follows with renewed interest the
efforts towards the mitigation of conflicts throughout the
world. We are conscious of the fact that economic and
social development are possible only when we live in peace
and political stability. Therefore, prevention, management
and conflict resolution constitute a fundamental issue in our
foreign policy.
In this regard, I wish to associate myself with previous
speakers in congratulating most sincerely the establishment
of the Democratic Republic of the Congo following decades
of uncertainty. We hope that the new authorities will play
a positive role in our collective efforts for regional peace
and stability, particularly in the Great Lakes region. The
challenges facing the new Government are indeed immense
and deserve assistance and support from the international
community.
Likewise, we commend the successful outcome of the
electoral process in Liberia, which symbolizes the
completion of the peace process in that country. We look
forward to the reinvigoration of a united, peaceful and
prosperous country which is ready to contribute to the
effort towards the economic stabilization of the entire
region. It is our hope that the international community will
spare no efforts in assisting Liberia to overcome the tragedy
that has fallen on it for so many years.
The Economic Community of West African States
Monitoring Group (ECOMOG) deserves our special
commendation for the role it has played in the resolution
of the Liberian crisis and for its current efforts in the
restoration of peace and respect for the rule of law in
Sierra Leone.
We equally note with satisfaction the recent progress
made for the settlement of the issue of Western Sahara,
and we encourage the parties concerned to continue down
this positive path.
The peace process in Angola continues to face
serious challenges as a result of the failure of UNITA to
comply fully with the agreed commitments under the
Lusaka Protocol. With the recent adoption of Security
Council resolution 1130 (1997), it is now for this body to
ensure that the provisions of all other relevant resolutions
are fully complied with in order to bring the peace
process back on track and to avoid the continued delays
we have been witnessing over the three years of the
implementation of the Lusaka Protocol.
On the other hand, my Government remains
concerned about the situation in the Congo. We support
the initiative of the heads of State and Government of the
region under the leadership of His Excellency President
Bongo, and we call upon the parties to exercise maximum
restraint in order not to jeopardize any further those
efforts. All parties concerned must set aside their
differences and work together for the attainment of a
negotiated settlement to prevent further suffering of
innocent civilians and destruction of property.
Recent events in the Comoros islands underline the
need for full respect of the independence and territorial
integrity of all States, under any circumstances. We
encourage permanent dialogue among all concerned
parties so as to find a negotiated settlement of the dispute
within the framework of the Organization of African
Unity (OAU) peace initiatives.
On behalf of my Government, I would like to
express our solidarity to the people of East Timor. We do
hope that the ongoing negotiations between Portugal and
Indonesia under the auspices of the Secretary-General of
the United Nations, and other initiatives, will finally lead
to a successful outcome of this issue in accordance with
the principles and purposes of the Charter.
On the Middle East, my Government notes with
concern the deterioration of the security situation in that
13


area, which poses great danger to the efforts to achieve a
comprehensive, just and lasting solution in the region.
Peace cannot be achieved at the expense of other peoples’
interests. The policy of establishing new settlements in the
occupied Arab and Palestinian territories should be
discontinued. As we have said before, the existence of both
Israel and Palestine is an undeniable reality which nobody
should ignore if we are to reach a final settlement of this
long-standing conflict. Dialogue and compliance with
security Council and General Assembly resolutions are the
instruments through which a solution should be found in the
Middle East.
We are also following with interest the developments
concerning the conflict situations in the Persian Gulf region.
In the highest interests of its peoples, we urge all the
parties concerned to act together with a view to finding an
internationally acceptable solution to all outstanding issues,
in accordance with the purposes and principles of the
Charter.
At the dawn of the new millennium, we bear the
responsibility of preparing the United Nations to save not
only succeeding generations from the scourge of war but
also to provide an Organization that will effectively and
efficiently promote cooperation and development. We in
Mozambique are prepared to work towards this goal.





